Appeal unanimously dismissed with costs. Memorandum: Prior to the filing of the notice of appeal in this matter, Supreme Court dismissed the complaint against the appellant, Aetna Casualty & Surety Co., and thereafter, we affirmed that determination (see, Chautauqua Energy v Chem-Tech Oil Field Chems. Co., 151 AD2d 984). Moreover, appellant has conceded that H. L. Murray Drilling Company, not Aetna, is the real party in interest. Under the circumstances, Aetna is not an aggrieved party, and the appeal is dismissed (see, CPLR 5511). Were we to reach the merits of the appeal, we would affirm for reasons stated at Supreme Court, Chautauqua County. (Appeal from order of Supreme Court, Chautauqua County, Adams, J.—amended complaint.) Present—Denman, J. P., Pine, Balio, Lawton and Lowery, JJ.